Citation Nr: 0637132	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  01-05 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, claimed as secondary to a service-connected left 
knee disorder.

2.  Entitlement to service connection for a right knee 
disorder, claimed as secondary to a service-connected left 
knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
August 1989.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania, which, in 
pertinent part, denied service connection for a right ankle 
disorder and a right knee disorder, each claimed as secondary 
to a service-connected left knee disorder.

In February 2004 and April 2005, the Board remanded the case 
to develop additional evidence.

For the reason outlined below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As part of a VA Form 21-4138, received by VA in May 2006, the 
representative indicated that the veteran had been receiving 
ongoing treatment at the VA Medical Center (VAMC) in 
Philadelphia, Pennsylvania.  The representative noted that 
this treatment, taking place in the podiatry clinic, included 
a surgical procedure performed in the later part of 2005.  
The representative also mentioned that additional private 
medical records in support of the veteran's claim would be 
forthcoming.  To date, none have.  As to the above-mentioned 
VA treatment records, a review of the claim folders shows 
that the most recent VA treatment records on file are dated 
in November 2003.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such 
material could be determinative of the claims, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).  As such, medical records associated with VA 
treatment afforded the veteran subsequent to November 2003 
from the VAMC in Philadelphia, Pennsylvania, must be 
obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should take the necessary 
steps to obtain all VA medical records 
associated with treatment provided to the 
veteran since November 2003 at the 
Philadelphia, Pennsylvania VAMC.  If the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (1) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

3.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

4.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is to any extent denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (in accordance with 38 U.S.C.A. 
§ 7105 (West 2002)) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

